DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  line 11 should recite “an axis” rather than “axis”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 2, (and therefore claims 3-14) the “means for activating” and the “means for compressing a fluid” have sufficient structural detail to not be interpreted under 35 U.S.C 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "of which" in line 4.  It is unclear whether “of which” refers to the water wheel or the platform.
Due to the claim construction, “the free ends” in line 5 of claim 1 lacks antecedent basis because it is introduced before the arms.  For similar reasons “the effect” and “the flow” in line 7 lack antecedent basis.
Claim 2, in the last line, it is unclear what “it” refers to. There is insufficient antecedent basis for this limitation in the claim.  The limitation “it” also appears in claim 5 in the second to last line.  Similarly in claim 12, in line 3, it is unclear what “it” refers to.
Claim 4, in the last line, it is unclear what “the latter” refers to, and is therefore indefinite.
Claim 14, in the second line, should recite “said hydrostatic motor” rather than “a hydrostatic motor”.
Dependent claims from the claims discussed, therefore are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (U.S Pre-Grant Publication 20160141987) hereinafter Bergman in view of Kaufman (U.S Pre-Grant Publication 20060033341) hereinafter Kaufman and Chiu (U.S Pre-Grant Publication 20120297759) hereinafter Chiu.
Regarding claim 1, Bergman discloses:
A device for producing hydroelectric power {[0001]}, comprising:
at least one water wheel connected to at least one platform {Figure 1 (20) is connected to platform (16)},
at least one upper face of which is above water {Figure 3 upper face of (16) is above water},
said water wheel being comprised of a plurality of blades extending the free ends of arms distributed around a hub {Figure 1 the blades (28) extend from the arms (26) which are distributed about the hub (22)}, and
being intended to be set into rotation under the effect of the flow of a water course about an axis with a horizontal aspect {Figure 2 the water wheel rotates about axis through hub (22) in/out of the page}, perpendicular to the direction of flow of said water course {Figure 2 the water flow is labeled F and is perpendicular to the rotation axis},
Bergman does not disclose a where the rotation of the water wheels is “in order to activate a turbine and to produce electricity through a generator, means for activating, under the effect of the rotation of the water wheel, at least one means for compressing a fluid intended to supply said turbine”.
Kaufman pertains to waterwheels.  Kaufman teaches a waterwheel may be connected to an air pump {Figure 1 (30) is connected by (181)}, that the air pump output to a compressed air tank {[0025]}, and that the compressed air tank be used to provide power for other applications {[0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the water wheel of Bergman be connected an air pump that outputs to a compressed air tank which transfers that power to another application.  One of ordinary skill in the art would be motivated to do so to provide power to different applications; it is also understood that the waterwheel can also power things directly {Kaufman [0028]}.       
Chiu pertains to power generation using energy from water.  Chiu teaches using compressed air to rotate a turbine which then rotates a power generator {[0002], abstract}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected to the compressed air tank of the combination 
The combination of Bergman, Kaufman, and Chiu teaches where the rotation of the water wheels is “in order to activate a turbine and to produce electricity through a generator {Chiu [0002]}, means for activating {Kaufman Figure 1 (181)}, under the effect of the rotation of the water wheel, at least one means for compressing a fluid intended to supply said turbine {Kaufman Figure 1 (30)}”.
Regarding claim 15, Bergman further discloses: wherein said platform is provided with floats {Figure 1 (14)}.
Allowable Subject Matter
Claims 2-14 are only rejected by 35 U.S.C 112(b) rejections.  These claims contain subject matter that is allowable if these rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The combination of Bergman, Kaufman, and Chiu does not describe an air compressor with the details of claim 2 or the activating means for such an air compressor as described in claim 2.  There is insufficient evidence to reach a conclusion of obviousness.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Man (U.S Patent 313,746) discloses a water wheel connected to a generator.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745